DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims as of the response filed 1/11/2022 is as follows: Claims 1-2, 8-10, 13, and 27-30 are currently amended. Claims 3-7, 11-12, and 14-26 are original. Claims 1-30 are currently pending and have been considered below. Applicant’s Remarks filed 1/11/2022 have been considered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2, 8, 10, 13, and 30 have been amended to sufficiently clarify the objectionable and/or indefinite elements identified in the previous office action such that the corresponding objections and 35 USC 112(b) rejections are withdrawn.
Independent claims 1 and 27 have been amended to include limitations that, when considered in combination, could not be practically performed in the human mind (e.g. generating a prior feature set for each patient of the plurality of patients and for each patient timepoint of the plurality of patient timepoints; identifying, for each patient timepoint of the plurality of timepoints having a valid outcome target and for each combination of horizon time window and outcome event, a plurality of forward features; generating a prediction model using machine learning based on the plurality of data in order to generate a plurality of sets of predictions for the plurality of patients based on the plurality of prior features and their respective states, and the plurality of forward features and their respective states; wherein at least one of the prior 
Independent claims 1 and 27 have been amended such that the features in combination are not taught by the prior art. The closest prior art of record includes: 
- Fogel (US 20170177822 A1), disclosing systems and methods of predicting patient prognostic profiles at various timepoints from a treatment anchor point based on patient features;
- Dekel (US 20170199965 A1), disclosing systems and methods of analyzing data from a plurality of patients at a plurality of timepoints to generate time-related feature vectors for prognostic purposes;
- Feczko et al. (US 20200219619 A1), disclosing methods for training and generating decision trees of patient cohorts based on identified patient features.
Specifically, the prior art references above, when considered alone or in combination, do not teach a combination of identifying for each patient a plurality of timepoints within a period of time, including at least one timepoint after a common anchor point; for each patient and for each patient timepoint of each patient, determining whether an outcome target for an outcome event occurs within a horizon time window measured from the patient timepoint and generating a prior feature set and determining a state of each of the prior features at each patient timepoint; identifying, for each patient timepoint having a valid outcome target and for each combination of horizon time window and outcome event, a plurality of forward features; determining a state of each of the forward features at each patient timepoint having a valid outcome target and for each combination of horizon time window and outcome event; and generating a prediction model based on the plurality of prior features and their respective states and the plurality of forward features and their respective states as gleaned for each timepoint. 
Upon completion of an updated prior art search, Examiner further submits that Eltoukhy et al. (US 20180300456 A1, disclosing systems and methods for predicting therapeutic response or disease in a patient based on mined data collected at multiple timepoints and including genetic information) and Mossin et al. (US 20190034591 A1, disclosing systems for converting patient data into a temporally-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626